Citation Nr: 1749800	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  12-08 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a compensable disability rating for bilateral hearing loss prior to February 9, 2010 and in excess of 40 percent thereafter.


REPRESENTATION

Veteran represented by:	Douglas E. Sullivan, Attorney


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1952 to October 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta Georgia.
 
The issue of entitlement to an earlier effective date for the assignment of a 40 percent rating for bilateral hearing loss was certified as a separate issue to the Board.  At his March 2015 Board hearing, however, the Veteran, through his representative, clarified that the Veteran was simply seeking the maximum appropriate schedular rating throughout the period on appeal.  The Board has thus characterized the issue as entitlement to an increased rating for a bilateral hearing loss disability, and the Veteran is not prejudiced by this characterization. 

This appeal was previously before the Board in May 2015, when it remanded the Veteran's claim in order to obtain additional medical evidence.  As is discussed in greater detail below, the Board finds that its remand instructions have been substantially complied with, and the Board will proceed in adjudicating the Veteran's claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that when the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

The Board previously denied the Veteran's claim in October 2016, and, in May 2017, the Court of Appeals for Veterans Claims (Court) vacated the Board's decision and remanded the matter for a more detailed statement of reasons and bases in support of the decision.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The hearing acuity in the Veteran's right ear was shown to be productive of the following levels of hearing impairment:  Level II prior to February 9, 2010 and Level VI thereafter.
	
2.  The hearing acuity in the Veteran's left ear was shown to be productive of the following levels of hearing impairment:  Level II prior to February 9, 2010 and Level IX thereafter.


CONCLUSION OF LAW

The criteria for a compensable disability rating for bilateral hearing loss prior to February 9, 2010 and in excess of 40 percent thereafter have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and, therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, and private treatment records have been obtained.  Additionally, the Veteran testified at a personal hearing before the Board, and a transcript of the hearing is of record.

The Veteran was also provided with several VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes.  

During the Veteran's March 2015 hearing, the Veteran's representative argued generally that Maryland CNC speech discrimination results did not adequately capture the severity of the Veteran's disability, and the Board should instead rely on the results of the Northwestern University Auditory Test No. 6 (NU-6) speech discrimination test that had been conducted in March 2015.  See Transcript.  The Board remanded the Veteran's claim in May 2015 for an opinion assessing the validity of the speech discrimination tests that had been administered to the Veteran, and such an opinion was provided in December 2015. 

During the Veteran's March 2015 hearing, the Veteran objected to the adequacy of an examination in March 2008, because the examination fails to discuss the impact of the Veteran's hearing loss on his occupation and daily activities.  See Transcript.  Nevertheless, the Veteran was provided subsequent VA examinations that did discuss the impact of his hearing loss on his occupation, and, therefore, this claimed defect has been cured to the extent reasonably possible.

In March 2016, the Veteran's representative argued that the December 2015 examiner did not provide an opinion as to the validity of the NU-6 word list for VA rating purposes.  As will be discussed in detail, the Board disagrees and finds that the examiner provided a well-reasoned opinion finding that the NU-6 speech discrimination test was not valid for rating purposes. 

The Board notes that the Court previously vacated a final decision by the Board, because the Board failed to discuss the significance, if any, of a May 2007 VA audiology assessment.  As discussed below, the Board has taken the May 2007 VA audiology assessment into consideration.

In sum, the Board finds that the examination reports indicate that the examiners reviewed the Veteran's claims file and past medical history, recorded his current complaints, conducted appropriate evaluations, and rendered an appropriate diagnosis consistent with the remainder of the evidence of record.  The Board finds that the examiners also considered and addressed the functional effects of the Veteran's hearing problems. The examination reports are therefore adequate for the purpose of rendering a decision in the instant appeal.  38 C.F.R. § 4.2; Martinak v. Nicholson, 21 Vet. App. 447 (2007); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

The Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file, and it is not contended otherwise.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Thus, the duties to notify and assist have been met, and the Board will proceed to a decision.

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  There is no prejudice to the Veteran in adjudicating this appeal, because VA's duties to notify and assist have been met.

Hearing Loss

The Veteran is seeking an increased disability rating for his bilateral hearing loss.  The weight of the evidence indicates that the Veteran is not entitled to an earlier effective date for the assignment of a disability rating of 40 percent, and the Veteran is not otherwise entitled to an increased disability rating.

The Veteran first filed for service connection in August 2007, and, in April 2008, the RO granted service connection and assigned a noncompensable rating effective the date the claim was received.  In August 2009, the RO continued the Veteran's noncompensable disability rating.  The Veteran appealed.  During the pendency of the appeal, the Veteran's disability rating was ultimately increased to 40 percent effective February 9, 2010.

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

In evaluating service-connected hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  Hearing loss disability evaluations range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by pure tone audiometric tests in the frequencies 1,000 cycles per second (Hz), 2,000 Hz, 3,000 Hz and 4,000 Hz.  38 C.F.R. § 4.85.  Speech discrimination scores must be determined using a recording of the Maryland CNC word list.  Id.  See also Handbook of Standard Procedures and Best Practices for Audiology Compensation and Pension Examinations, p. 9.  The rating schedule establishes 11 auditory acuity levels designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness.  VA audiometric examinations are conducted using a controlled speech discrimination test together with the results of a pure tone audiometry test.  The vertical lines in Table VI (in 38 C.F.R. § 4.85 ) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The horizontal columns in Table VI represent nine categories of decibel loss based on the pure tone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the pure tone decibel loss.

The Veteran's treatment records indicate that he manifested hearing loss throughout the period on appeal.

The Veteran underwent a VA audiology assessment in May 2007 at which he was diagnosed with moderate hearing loss in the right ear and moderately severe hearing loss in the left.  The Veteran underwent speech recognition testing, but the NU-6 test was used.  The Veteran's speech recognition score was 48 percent in the right ear and 48 percent in the left. 

The Veteran underwent a VA examination in March 2008.  The measured puretone threshold values were as follows in decibels: 


Hertz

500
1000
2000
3000
4000
RIGHT
40
40
45
50
60
LEFT
45
45
55
55
60

The average puretone threshold in the right ear was 49 decibels and 54 decibels in the left ear.  The Veteran's speech recognition score was 84 percent bilaterally.

The Veteran underwent another VA examination in July 2009.  The measured puretone threshold values were as follows in decibels: 


Hertz

500
1000
2000
3000
4000
RIGHT
40
40
50
55
65
LEFT
40
45
50
60
65

The average puretone threshold in the right ear was 52.5 decibels and 55 decibels in the left ear.  The Veteran's speech recognition score was 84 percent in the right ear and 88 percent in the left ear.  The examiner noted that the Veteran was a retired truck driver, but he was told that he could not drive long distance due to his hearing.  The Veteran also reported his hearing loss impacts conversation with his wife, watching television, speaking on the phone, and conversations in noise and quiet.

The Veteran underwent a VA examination in February 2010.  The measured puretone threshold values were as follows in decibels: 


Hertz

500
1000
2000
3000
4000
RIGHT
40
45
50
55
65
LEFT
50
60
60
65
80

The average puretone threshold in the right ear was 54 decibels and 86 decibels in the left ear.  The Veteran's speech recognition score was 64 percent in the right ear and 48 percent in the left ear.  The examiner noted that the effect on the Veteran's hearing loss was none, because the Veteran was retired.  The examiner further indicated that the Veteran's hearing loss resulted in moderate to severe functional limitation to a claimant's daily activity.

The Veteran underwent another VA examination in June 2013, but the examiner found that the testing results were not valid for rating purposes.  

The Veteran underwent another VA audiology assessment in March 2015.  The Veteran was diagnosed with severe bilateral hearing loss.  The Veteran underwent speech recognition testing, but the NU-6 test was used.  The Veteran's speech recognition score was 44 percent in the right ear and 12 percent in the left. 

The Veteran testified at a personal hearing before the Board in March 2015.  The Veteran contends that test results using the NU-6 test were as accurate as results of the Maryland CNC test.  See Transcript.

Given the highly technical nature of this argument, the Board remanded the Veteran's claim to obtain a medical opinion of record on this specific point.  The VA examiner was asked to address the argument advanced by the Veteran's representative in the March 2015 hearing regarding the NU-6 speech discrimination test and whether it should be considered to be closely analogous to the Maryland CNC test such that VA should rate the Veteran's hearing loss disability based on the results of the NU-6 test? 

In December 2015, a VA examiner wrote one of the most detailed and fact specific opinions that the undersigned has reviewed.

The examiner explained that C&P test protocol is regulated by 38 CFR 4.85 which specifically states that an examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.  Examinations will be conducted without the use of hearing aids.  The examiner noted that Maryland CNC is not listed as an example, but is in parentheses to indicate the actual test that is mandated by federal regulations to be completed during a compensation and pension exam.

Speech recognition (also referred to as discrimination) tests involve the presentation of approved monosyllabic words. Speech recognition must be obtained with a VA-approved recording of the Maryland CNC Test media such as Speech Recognition and Identification Materials, Disc 2.0 or Departments of Defense and Veterans Affairs Audiology Materials, Disc 1.0.  The purpose of speech recognition testing is to obtain the patient's best performance under optimum, controlled, and reproducible conditions.  Therefore, live voice presentation of speech stimuli is not allowed. The speech recognition score is not intended to simulate real-world performance.

Normal speech recognition performance is 94% or better for a full (50 word) list. If speech recognition is worse than 94% after presentation of a full list (50 words), then a modified performance-intensity function must be obtained to determine best performance. (Handbook of Standard Procedures and Best Practices for Audiology Compensation and Pension Examinations. Ed. Kyle C. Dennis. Comp. Lucile B. Beck, David W. Chandler, and Judy Schafer. N.p.: Employee Education System, 2004. 1-92. Print.)  It should also be noted that with the word lists there is a certain
statistical "jitter" or variation in scores (Thornton and Raffin, 1978). A 92% score has a 95% confidence interval of 72-100% for 25-word lists, 78-98% for 50-word lists, and 83-98% for 100-word lists. Therefore, different word recognition scores may statistically be the "same".

A summary of the peer-review journal article titled "A comparative Evaluation of the Maryland NU 6 Auditory Test" indicates: This study was conducted to determine the performance-intensity functions of the NU 6 Auditory Test (female voice) with normal-hearing and hearing-impaired persons, to examine equivalency of the four lists, and to compare performance scores on this test with those obtained on the CID W-22 Test and the Maryland CNC Test. Three lists were judged to be equivalent, and there was good test-retest reliability. The test made distinctions among individuals with varying degrees of high-frequency hearing loss.  Word
recognition scores for the Maryland NU 6 and Maryland CNC Tests were remarkably similar, but differed significantly form those obtained on the W-22 Test.( Causey, G. Donald, Claire L. Hermanson, Linda J. Hood, and Lloyd S. Bowling. "A Comparative Evaluation of the Maryland NU 6 Auditory Test." J Speech Hear Disord Journal of Speech and Hearing Disorders 48.1 (1983): 62. Web.).

Per this article, the examiner acknowledged that Maryland CNC testing and NU 6 testing produce similar results and therefore, the NU6 results would be a comparable measure of hearing to Maryland CNC word lists.  However the examiner found that in the specific case of this Veteran, he underwent a hearing exams in 2007, 2009, 2012, and 2015 which were not valid compensation and pension examinations per 38 CFR 4.85. The C&P exams are done in a standardized way so that hearing loss is measured the same way for every Veteran.  Using the NU6 lists and diagnostic exams that do not follow 38 CFR 4.85 contradicts the federal mandate for the standardization of the C&P hearing exams.  These tests were conducted for diagnostic and treatment purposes of the Veteran's impaired hearing.  They were not claims exams and all are marked as "not adequate for rating purposes" in his electronic medical record.  These exams did not utilize the 50 word Maryland CNC word lists, a performance intensity function was not used, and they were administered via live voice and not a recorded list as the federal regulation for C&P hearing exam mandates.  The Veteran was afforded a formal claims exam in 2013 and his results were not considered an valid measure of organic hearing status as indicated on the DBQ completed by the examining audiologist.

To summarize, the examiner found that the Veteran's latest diagnostic hearing exam suggests a word recognition score of 44% (based on a live voice NU-25 list) in the right ear and 12% (based on a live voice NU-25 list) in the left ear.  Scores ranging from 20-68% in the right ear and 0-32% in the left ear are not considered statistically different from what was recorded using a Carney and Slouch (2007) word recognition comparison table,  but the examiner found that the testing results were not valid for rating purposes.  The examiner also discussed the significance of NU-6 testing versus Maryland CNC testing.  The examiner explained that the purpose of speech recognition testing, and specifically using the Maryland CNC speech discrimination test, is to obtain the patient's best performance under optimum, controlled, and reproducible conditions.  Therefore, live voice presentation of speech stimuli is not allowed, because the speech recognition scores are not intended to simulate real-world performance.  The NU-6 speech discrimination test is a live-voice test of word recognition, and the examiner noted that recognizing it for the purpose of rating disability would contradict the purpose of affording all veterans with a standardized examination assessing speech discrimination.  The examiner provided considerable additional detail in the body of the VA examination, which will not be transcribed here, but the expert opinion left little doubt that, contrary to the assertions by the Veteran's representative, the NU-6 test is not consistent with the Maryland CNC test, and should not be used for rating purposes.

The examiner otherwise declined to report the results of the Veteran's audiological testing.  The examiner found that the Veteran's audiological results were not a valid measure of his hearing status.  The examiner noted that the Veteran was unable or unwilling to provide valid responses and observed that he demonstrated no communication difficulties and responded appropriately to instructions presented at normal conversational levels without amplification.  A formal measure indicated that the Veteran responded appropriately at 60 decibels (normal conversation level) in each ear.  The examiner noted that the Veteran did not demonstrate any functional or impairment loss that would be consistent with the formal findings of word understanding that had been shown at previous diagnostic tests.

The examiner noted that the Veteran's responses to puretone stimuli were "extremely inconsistent".  The examiner indicated that she obtained acoustic reflexes in each ear, which are "the lowest left of the acoustic signal that produces an observable, time locked change in acoustic emittance in response to an acoustic signal of sufficient intensity and duration."  The examiner noted that the Veteran's acoustic reflexes were present at 500Hz, 1000Hz, 2000Hz, and 4000Hz in each ear ranging between the 80 decibel and 95 decibel thresholds, which was indicative of no poorer than a mild hearing loss at those frequencies.  The examiner noted also that the Veteran's distortion produced optoacoustic emissions were obtained, which showed normal cochlear outer hair cell function and no poorer than a puretone threshold of 25 decibels at those frequencies.  The examiner noted that the physiologic responses for the Veteran's auditory system were not consistent with voluntary responses that the Veteran provided, nor were they consistent with the results of previous hearing examinations at the VAMC. The examiner concluded that the Veteran's hearing loss and word understanding results were non-organic in nature.  The examiner estimated the Veteran's hearing status to be no poorer than a mild hearing loss in both ears based on objective measures of auditory function. 

It is noted that while the Veteran challenged the Board's previous decision, and believes that the NU-6 should be used.  Such a conclusion is a highly technical and scientific question that is not readily amenable to lay observation.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Here, VA sought clarification as to whether the NU-6 findings should be used, but it was explained in exacting detail why they should not in this Veteran's case.  Of note, neither the Veteran, nor his representative has advanced any competent evidence to undermine or challenge the examiner's conclusion that the NU-6 test should not be used.

The percentage evaluation assigned for hearing loss is derived by intersecting the vertical column of Table VII (in 38 C.F.R. § 4.85 ) appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate to the numeric designation level for the ear having the poorer hearing acuity.  For example, if the better ear has a numeric designation Level of "V" and the poorer ear has a numeric designation Level of "VII," the percentage evaluation is 30 percent.  See 38 C.F.R. § 4.85.  Using Table VI in 38 C.F.R. § 4.85, the pure tone average and speech recognition are combined to give each ear a numeric designation for use on Table VII to determine the correct disability level.

As previously noted, the Court previously remanded this matter in order to take into consideration the result of a May 2007 VA audiology assessment.  Nevertheless, the Board cannot afford this assessment much weight or assign an increased disability rating based on it.  First, the assessment used the NU-6 test to determine the Veteran's speech recognition scores.  As previously noted, a December 2015 VA examiner provided considerable detail that left little doubt that the NU-6 test is not consistent with the Maryland CNC test, and should not be used in the rating of this Veteran.  Moreover even if taken at face value, the results of subsequent speech recognition testing using the Maryland CNC test in March 2008 increased dramatically.  The Veteran has not provided any lay reports, and his treatment records do not otherwise suggest, that his hearing loss dramatically improved between May 2007 and March 2008.  Finally, the Board cannot assign a disability rating without the Veteran's pure tone averages which are not provided in the May 2007 audiology assessment.

At the March 2008 VA examination, the right ear had a pure tone average of 49 dB and a speech recognition score of 84 percent; therefore, the right ear warranted a designation of II. The left ear had a pure tone average of 54 dB and a speech recognition score of 84 percent; therefore, the left ear warranted a designation of II.  Exceptional hearing was not shown by the examination.  As a result, the percentage evaluation in March 2008 was noncompensable.

At the July 2009 VA examination, the right ear had a pure tone average of 52.5 dB and a speech recognition score of 84 percent; therefore, the right ear warranted a designation of II. The left ear had a pure tone average of 55 dB and a speech recognition score of 88 percent; therefore, the left ear warranted a designation of II.  Exceptional hearing was not shown by the examination.  As a result, the percentage evaluation in March 2008 was noncompensable.

At the February 2010 VA examination, the right ear had a pure tone average of 54 dB and a speech recognition score of 64 percent; therefore, the right ear warranted a designation of VI. Exceptional hearing in the right ear was not shown by the examination.  The left ear had a pure tone average of 86 dB and a speech recognition score of 48 percent; therefore, the left ear warranted a designation of IX.  Exceptional hearing in the left ear was shown by the examination as the Veteran manifested puretone thresholds in excess of 55 dB at 1000, 2000, 3000, and 4000 Hz.  Under the criteria for exceptional hearing impairment however, the Veteran is only entitled to a designation of VIII.  Therefore, the Board shall utilize the criteria for nonexceptional hearing impairment as it results in a higher designation.  As a result, the percentage evaluation in February 2010 was 40 percent.

The Board does not afford the results of the June 2013 and December 2015 VA examinations any weight, and cannot provide an increased disability rating based on the results.  The examiners, in both cases, generally found that the Veteran's word recognition scores from previous hearing examinations were suspect and should not be considered valid, nor were they an accurate measure of hearing status, function, or disability.  The examiner noted that the "appropriateness of the Veteran's current disability rating is also called into question based on his inability or unwillingness to provide valid responses" at both the December 2015 and June 2013 examinations, and because the physiologic results suggested a better hearing status than had been previously indicated. 

The Board does not afford the results of the March 2015 audiology assessment any weight, because the assessment uses the NU-6 test to evaluate the Veteran's speech recognition scores, which as previously explained is not adequate for VA rating purposes.

The Board has considered whether a higher evaluation for hearing loss is available based on exceptional patterns of hearing impairment under 38 C.F.R. § 4.86. With the exception of the Veteran's puretone thresholds in the left ear during a February 2010 VA examinations, the Veteran's pure tone thresholds do not show 55 dB or more at all of the required frequencies or, 30 dB or less at 1000 Hz and 70 dB or more at 2000 Hz, for the either ear on any audiometric test.  Additionally as previously noted, the criteria for exceptional hearing impairment does not provide a higher designation for the left ear based on the results of the February 2010 VA examination then the normal criteria.  As such, § 4.86 does not apply.

The Veteran has provided lay reports, including oral testimony, of the severity of his hearing loss.  Lay reports describe the Veteran's functional limitations related to hearing.  The Veteran is competent to describe the effects his hearing loss has on his daily functioning, and the Board finds that they are credible.  These descriptions of the Veteran's service-connected hearing loss, however, must be considered in conjunction with the rating criteria.  The VA examination reports included hearing examination and testing and, thus, addressed the functional effects caused by service-connected hearing loss.  The Board emphasizes that disability ratings are derived by a mechanical application of the rating schedule.  See Lendenmann.

The Board appreciates the difficulty that the Veteran's hearing loss causes him, and recognizes his frustration with the testing mechanisms that are employed to measure it.  The schedular rating criteria, however, are clearly laid out in the VA regulations and are consistently administered in all hearing loss cases.  As such, the Board does not have the authority to direct a different hearing test or rating system.

Here, the weight of the evidence fails to demonstrate that the Veteran is entitled either to an earlier effective date for the assignment of a disability rating of 40 percent, or to an increased disability rating for his bilateral hearing loss.  Therefore, the evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As such entitlement to an increased disability rating or an effective date for the assignment of a disability rating of 40 percent earlier than February 9, 2010.  


TDIU

The Board has also considered whether the issue of whether the Veteran is entitled to a total disability rating due to individual unemployability (TDIU) has been raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board finds that it has not.  The examinations and oral testimony of record indicate that the Veteran's hearing loss has caused some impairment to his chosen profession as a professional driver.  Nevertheless, the examinations indicate that the Veteran retired prior to becoming too disabled to work, and the evidence of record does not suggest that the Veteran's hearing loss prevents him from securing and maintaining other forms of substantially gainful employment.


ORDER

A compensable rating for a bilateral hearing loss disability before February 9, 2010, and a rating in excess of 40 percent thereafter, is denied.



____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


